PER CURIAM:
Benjamin A. Johnson appeals the district court’s order dismissing his civil action on res judicata and statute of limitations grounds. We have independently reviewed the record and find no error in the district court’s dismissal. Accordingly, we affirm for the reasons stated by the district court. See Johnson v. Pep Boys, No. CA-02-381-2 (E.D.Va. Oct. 23, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.